TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 16, 2013



                                     NO. 03-13-00299-CV


                                   David Condado, Appellant

                                                v.

     Texas Board of Nursing and Executive Director Katherine A. Thomas, Appellees




         APPEAL FROM 201ST DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, ROSE, AND GOODWIN
      DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE ROSE




THIS DAY came to be submitted appellant’s motion to dismiss the appeal in the above cause,

and the Court having fully considered said motion is of the opinion that same should be granted.

IT IS THEREFORE ordered that said motion is granted, and that the appeal is dismissed. It is

FURTHER ordered that the appellant pay all costs relating to this appeal, both in this Court and

the court below, and that this decision be certified below for observance.